Title: To Alexander Hamilton from Otho H. Williams, 6 July 1793
From: Williams, Otho H.
To: Hamilton, Alexander



Private.
Ceresville [Maryland] 6 July 1793
My Dear Sir,

Your letter of the 21st. of June did not come to hand before the fourth Instant—sometime after the heat of the season, and habitual indisposition had obliged me to quit Baltimore.
If it is not too late to mention a successor to the Collector of Annapolis, I would name Robert Denny, formerly an Officer in the Maryland line, and who served me four or five years as deputy in the Office which I held in the Customs under the State Government. It was called the Naval Office but comprehended all the duties, and all the powers, which are, under the general government, distributed among Collectors, Naval Officers, and surveyors; He is perfectly qualified; is ready at business, correct, and constant in his application; and he is respectable.
John Davidson, formerly Major in the Maryland line, and for some time of our State Council would I think accept the Office cheerfully; and I think him very well qualified to discharge the duties of it.
My own sensations persuade me that you are never indifferent about my welfare. An Esteem as perfect as mine is for you, could not be so uniformly maintained if there were any doubt of a reciprocal regard, equally sincere, whatever mortifications I may have suffered from malicious Misrepresentations, or incidental Misunderstandings.

A Hamilton Esqr.

